DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This is a Final Office Action in response to amendment filed on 03/04/2021.
Claims 56-57, 59, 65 and 71 are canceled. Claims 55, 63 and 69 are amended. Claims 55, 58, 60-64, 66-70 and 72-73 remain pending and are examined herein.

Response to Amendment
The rejection of Claims 55-68 under 35 U.S.C. 101 is withdrawn in view of the amendment to the claims.
The rejections of Claims 55-73 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for written description and scope of enablement, are withdrawn in view of the amendment to the claims.
The rejections of Claims 55, 58, 60 and 62 are rejected under pre-AIA  35 U.S.C. 102(a) and (b) as being anticipated  by Tuinstra et al. (US 20100293628A1), is withdrawn in view of the amendment to the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 55, 58, 60-64, and 66-68 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. US9578880B2. :
The instant claims are drawn to methods for identifying a plant or a wheat plant that is resistant to acetyl-CoA carboxylase inhibiting herbicides comprising obtaining a nucleic acid sample from a wheat plant; and assaying said nucleic acid sample for the presence of a nucleic acid sequence which encodes an acetyl-CoA carboxylase protein that includes a mutation at a position corresponding to position 2004 of the black grass reference sequence, SEQ ID NOS: 14 or 16.
The patented claim is drawn to a method for identifying a wheat plant that is resistant to acetyl-CoA carboxylase herbicides comprising obtaining a nucleic acid sample from a wheat plant, and assaying said nucleic acid sample for the presence of a nucleic acid sequence which encodes an ACCase protein that includes one or more mutations that confer resistance to acetyl-CoA carboxylase herbicides, wherein said nucleic acid sample comprises mutations in the acetyl-CoA carboxylase gene as found in the wheat varieties AF28-A, AF26-B, and/or AF10-D, representative seed of said varieties having been deposited under ATCC Nos. PTA 123074, PTA-123076, and PTA-123075, respectively, wherein said one or more mutations encode an amino acid substitution Ala2004Val when compared to black grass reference sequences SEQ ID NO: 14 or 16, and wherein said nucleic acid sample comprises SEQ ID NO: 4, 5, or 6.
The patented subject matter is a subgenus of the instantly claimed broad genus of subject matter. Therefore, although the claims at issue are not identical, they are not patentably distinct from each other.
Conclusion
Claims 55, 58, 60-64, and 66-68 remain rejected. Claims 69-70 and 72-73 are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WEIHUA . FAN
Examiner
Art Unit 1663